ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 12 is withdrawn.

Claim Rejections - 35 USC § 112
The rejection of Claim 10 under 35 U.S.C. 112(b) is withdrawn.

Response to Arguments
Applicant’s arguments, see remarks and amendments filed 09 December 2021, with respect to Claim 7 have been fully considered and are persuasive.  The rejection of claim 7 and its dependents has been withdrawn. 

Allowable Subject Matter
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best art does not teach or obviate the limitations of independent claim 7.
While the prior art has examples of mechanical expanders with wedges, draw bars, lubrication rings, nuts, and washers (See CN201046483Y, WO2015032228A1, CN203470697U, EP2535124B1) and 3-D printing ring shaped objects onto existing objects (See US 10287912, US 20180221958, US 20160010469), yet none of the prior art presented a lubrication ring for a mechanical tube expander that was made from multiple complete rings aligned along the longitudinal axis, in order to lend itself to combination with a 3-D printing reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        1 June 2022